11/16/2022




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                 Case Number: DA 22-0630



                     Supreme Court No. DA 22-0630

 JOHN BUTLER,
                             Appellant and
                Plaintiff/Counter Defendant,
        -vs-

 ELINOR SWANSON and DOES 1-20,                     ORDER GRANTING
 inclusive,                                         APPELLANT AND
                                                  PLAINTIFF/COUNTER
                            Appellee and           DEFENDANT JOHN
                Defendant/Counter Plaintiff.           BUTLER’S
                                                      UNOPPOSED
 ELINOR SWANSON,                                 MOTION FOR EXTENSION
                                                    OF TIME TO FILE
                      Third-Party Plaintiff,       APPELLANT BRIEF
        -vs-

 JOSEPH       FARZAM      and    JOSEPH
 FARZAM LAW FIRM, a Professional
 Corporation,
                 Third-Party Defendants.

      Pursuant to Appellant and Plaintiff/Counter Defendant John Butler’s Motion

for Extension of Time to file his opening Appellant Brief, and pursuant to Mont. R.

App., P. 26(1), and noting that Appellee does not object, Appellant is granted a

thirty-day (30) extension within which to file his Appellant brief. Appellant’s

Opening Brief shall be due January 13, 2023.

      DATED this _____ day of _______________, 2022.


                                      By:
                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        November 16 2022